 BUILDING LEASING CORPORATIONBuilding Leasing Corporation and Service EmployeesInternational Union Local No. 96, AFL-CIO, Peti-tioner. Case 17-RC-8532October 16, 1978DECISION AND DIRECTION OF SECONDELECTIONBy MEMBERS JENKINS. MURPHY. AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered the objection to anelection held July 19, 1978,' and the Regional Direc-tor's report recommending disposition of same. TheBoard has reviewed the record in light of the excep-tions and brief and hereby adopts the Regional Di-rector's findings and recommendations.2[Direction of second Election and Excelsior foot-note omitted from publication.]'The election was conducted pursuant to a Stipulation for (CerilficatlonUpon Consent Election. The tally was 17 for and 20 against the Petitiner:there were no challenged ballots.2 The Regional Director's report, in pertinent part, is attached to andincorporated in this Decision as Appendix AMember Murphy again emphasizes that the Board has a responsibilil) toassure the public that its processes remain completely neutral and that nouse of these processes shall be sanctioned that will in any was providepartisan advantage. Allied Electric Pridlucts, Inc.. 109 NLRB 1270 (1954).Formco, Inc.. 233 NLRB 61 (1977). See also her dissent in Monmouth Medi-cal Center. 234 NLRB 328 (1978)APPENDIX APursuant to paragraph 6 of the Stipulation for Cer-tification Upon Consent Election, and in conformitywith the Board's Rules and Regulations, the under-signed, after reasonable notice to all parties to pres-ent relevant evidence, has concluded the investiga-tion of the objections and hereby issues this reportthereon. The objections allege the following:1. The Employer, Building Leasing Corpora-tion, through its officers, agents, and representa-tives including, but not limited to, Joshua D.West did distribute to all bargaining unit em-ployees on or about July 12, 1978, an envelopewhich contained a letter urging employees tovote "NO" and a second sheet which repro-duced the official secret ballot of the NationalLabor Relations Board and indicated a "NO"vote. This employer conduct did have the effectof constituting an endorsement by the NationalLabor Relations Board of a "NO" vote.The letter'. .. is innocuous and does not consti-tute a meritorious basis for an objection. It merelyurges the employees to vote "NO" in the election. Itis not coercive and does not contain a threat of re-prisal or promise of benefit.Enclosed with the letter, attached as Appendix B,was a reproduction of an official National Labor Re-lations Board secret ballot [omitted from publica-tion]. The Employer added to this two hands point-ing to the "NO" box (one on the right margin of theballot and one below the ballot), some general in-structions, and the following language:YOUR X IN THIS SQUAREWILL MEAN YOU DO NOTW'ANT A UNIONThe Board stated in Allied Electric Products, Inc.,109 NLRB 1270 (1954), that it would look with disfa-vor on any attempt to misuse its processes, especiallywhere one of the parties to an election suggests to thevoters that one of the choices is endorsed by the Board.More particularly, the Board ruled that it would notpermit the Board's official ballot to be reproducedunless it is unaltered and clearly marked "sample" onits face. In cases where the added information isclearly that of the author and not the Board, and thecommcnis are outside of the perimeter of the ballot,and the voters are not, therefore, misled by the infor-mation, the Board has found the reproduction to benot objectionable. A.-ssociated Lerner Shops, 207NLRB 348, 351. In Lerner, the Board also pointedout that the added writing was in longhand, andtherefore identifiable as the author's. In the instantcase, contrary to Lerner, the author of the addedcomments is not revealed, the comments are in typesimilar to that of the ballot itself, and the hands ap-pear to be stamped rather than sketched. In addi-tion, the upper hand intrudes upon the actual dimen-sions of the official Board ballot. .... Where there isno indication who is responsible for the altered bal-lot, the Board has found that there exists the basicobjection found in Allied Electric and will set asidethe election. Silco, Inc., 231 NLRB 23. TheEmployer's letter, stating that the attached ballot re-sembles the official one, is not sufficient to identifythe author and his comments. The material added tothe reproduction of the ballot by the Employer is notdistinguishable from the ballot itself and thereby ap-pears to have the Board's approval. The addition ofthe material is, therefore, a misuse of the Boards pro-cesses and objectionable conduct under Allied Elec-tric.I he letter was altached to the Regional D)lreclor's report It has notbeen included herein13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, 1I Is RECOMMENDED that the Boardfind merit to the Petitioner's objection insofar as itconcerns the Employer's altered reproduction andmailing of the Board's official ballot and that theelection previously held be set aside and a new elec-tion be ordered and held at a time to be set by theRegional Director.14